Citation Nr: 0512056	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-23 562	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic 
rhinosinusitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran reported active duty from January 1978 to March 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case has been remanded by the 
Board several times for additional development.  That 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's rhinosinusitis is manifested by watery 
eyes, headaches, nasal congestion, and postnasal drip.

3.  The veteran has never had sinus surgery and the veteran's 
sinusitis is not manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
rhinosinusitis, currently rated as 30 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6512 (1996 and 2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The June 1996 Statement of the Case (SOC) and the November 
2002 and December 2003 Supplemental Statements of the Case 
(SSOCs) advised the veteran of the laws and regulations 
pertaining to her claim.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that her claim for an increased rating for chronic 
rhinosinusitis was being denied because the evidence did not 
show that the veteran's disability met the criteria for a 
higher rating.  The SOC and SSOCs made it clear to the 
veteran that in order to prevail on her claim, she would need 
to present evidence that her sinusitis met the criteria for a 
higher rating.  The RO sent letters dated in June 2003 and 
January 2004 that told the veteran about the VCAA and 
informed her what evidence the RO would obtain and what she 
needed to do.  The RO obtained service medical records, VA 
treatment records, and provided the veteran with VA 
examinations in March 1998 and October 2004.  The veteran has 
not indicated that there is any additional evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is
needed.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in June 1994.  Thereafter, the claim for an 
increased rating was initially denied but, eventually, the 
claim for an increased rating for sinusitis was granted with 
a new 30 percent rating assigned.   The veteran has continued 
to appeal, seeking a higher rating.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
June 2003 and January 2004.  This notification was well after 
the June 1994 rating decision.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the June 2003 
letter.  See, SSOC issued to the appellant in December 2003.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in June 2003 and 
January 2004 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit argument in support of her claim, 
and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Increased rating for rhinosinusitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran filed a claim in 1994 seeking an increased rating 
for her sinusitis.  In December 2003 she was granted an 
increase to 30 percent effective in June 1994.  She has 
continued to appeal, seeking a higher rating.

The VA treatment notes dated from 1982 to the present show 
repeated treatment for sinusitis and sinus infections, and 
the veteran's complaints of headaches, congestion, watery 
eyes, and sinus pressure.  There is no indication in the 
treatment notes that the veteran has had surgery for her 
chronic rhino sinusitis or any sinus disability.  There is no 
evidence of purulent discharge or crusting.

The veteran underwent a VA examination in March 1998.  The 
veteran complained of headaches, phlegm, congestion and 
occasional bleeding.  There was a note that the veteran has 
not had surgery.  There was no evidence of purulent discharge 
or crusting.  The veteran reported daily headaches and some 
obstructed breathing.  The examiner diagnosed the veteran 
with a deviated septum and allergic rhinosinusitis.

The veteran underwent a second VA examination in October 
2004.  The veteran complained of headaches, watery eyes, 
congestion, postnasal drip, and general malaise.  X-rays 
showed the sinuses to be well aerated without evidence of 
cyst, polyp, or fluid.  The sinus walls were intact.  There 
was no evidence of destruction or erosion.  The impression 
was normal sinuses.  The objective findings were no external 
deformities, the septum was midline.  There were no lesions 
seen.  The frontal and maxillary sinuses were nontender to 
palpation.  The examiner noted postnasal drip.  The examiner 
provided a diagnosis of a normal examination with sinusitis, 
postnasal drip, and allergic rhinitis.

The schedular criteria by which the veteran's rhinosinusitis 
can be rated have changed, effective October 7, 1996, during 
the pendency of the veteran's appeal.  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of her appeal.  See, VAOPGCPREC 7-03 (2003).  
Therefore, adjudication of the claim for an increased rating 
for rhinosinusitis must include consideration of the old and 
both sets of new criteria.  It is noted that the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

The old regulations provided that a 30 percent rating for 
sinusitis was warranted when the disability was severe with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence.  38 C.F.R. § 4.97, DC 6512 (1995).

A higher rating, of 50 percent, was not warranted under the 
old regulations unless the sinusitis was postoperative, 
following radical operation with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  Id.

Under the old regulations, the Board finds that a disability 
rating is excess of the current 30 percent is not warranted.  
There is no evidence that the veteran has had sinus surgery 
at all, and no evidence of osteomyelitis, or other severe 
symptoms.  

The new regulations provide that a 30 percent rating is 
warranted for sinusitis when there is evidence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 50 percent rating would be warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 
(2004).

Applying the above to the facts in this case, the Board finds 
that a disability rating in excess of 30 percent for the 
veteran's sinusitis is not warranted under the current 
regulations.  There is no evidence of surgery, no evidence of 
purulent discharge or crusting, no evidence of osteomyelitis, 
and no evidence of tenderness on examination.  The most 
recent X-rays in October 2004 do not show any signs of 
sinusitis.  In fact, despite claims that some symptoms were 
present all the time, the sinuses were normal on the most 
recent examination.  Overall, based on the objective clinical 
record, including recent VA examinations, the exhibited 
symptomatology do not reflect or approximate the criteria for 
a higher disability rating.


ORDER

Entitlement to an increased evaluation for chronic 
rhinosinusitis, currently rated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


